COURT OF APPEALS FOR THE
                                    FIRST DISTRICT OF TEXAS AT HOUSTON

                                          NOTICE OF ORDER ON MOTION

Cause number:               01-12-01074-CR
Style:                      Francisco Arzate
                            v The State of Texas
                            07/29/2013
Date motion filed*:
Type of motion:             Appellant’s Pro-Se Motion for New Appellate Counsel
Party filing motion:        Francisco Azarte
Document to be filed:       Order Denying Motion

If motion to extend time:
         Deadline to file document:
         Number of previous extensions granted:
         Length of extension sought:

Ordered that motion is:

                 Granted
                  If document is to be filed, document due:

                   The Clerk is instructed to file the document as of the date of this order
                   Absent extraordinary circumstances, the Court will not grant additional motions to extend
                    time

         X        Denied

                 Dismissed (e.g., want of jurisdiction, moot)

This court has no jurisdiction to appoint or dismiss appointed counsel. Only the trial court has jurisdiction
over appointed counsel. An indigent defendant has no right under the Federal or State Constitutions to
counsel of his choosing. Stearnes v. Clinton, 780 S.W.2d 216, 225 (Tex. Crim . App. 1989). Further, Appellant
is not entitled to “hybrid representation,” which is defined as representation partly by counsel, partly by self.
See, e.g., Robinson v. State, 240 S.W.3d 919, 922 (Tex. Crim. App. 2007). Pro se motions filed by a criminal
defendant already represented by counsel may be disregarded. Id. To the extent this motion may be
construed as a petition for writ of Habeas Corpus based on ineffective assistance of appellate counsel, we lack
jurisdiction to consider it.

Judge's signature: /s/ Rebeca Huddle
                   Acting individually             Acting for the Court

                  Panel consists of ______________________________.

Date: September 4, 2013



November 7, 2008 Revision